NUMBER 13-11-00797-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

ANTONIO RODRIGUEZ DE LEON,                                                    Appellant,

                                             v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 389th District Court
                          of Hidalgo County, Texas.


                          MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides, and Perkes
                Memorandum Opinion by Justice Perkes
       Appellant Antonio Rodriguez De Leon appeals his conviction for murder, a

first-degree felony. See TEX. PENAL CODE ANN. § 19.02(b)(1) (West 2011). During his

jury trial, appellant pleaded guilty to murder, and the jury assessed punishment. On the

jury’s verdict, the trial court found appellant guilty and sentenced appellant to ninety-nine

years of confinement in the Texas Department of Criminal Justice, Institutional Division.
By one issue, appellant challenges the sufficiency of the evidence to support the portion

of the trial court’s judgment ordering him to pay $13,122.50 in attorney’s fees despite his

indigency. We affirm as modified.

                    I. FACTUAL AND PROCEDURAL BACKGROUND1

        The record shows that appellant was appointed trial and appellate counsel

because he is indigent. The trial court granted his motion for a free transcription of the

reporter’s record because of his indigency. There is no evidence in the record that

appellant’s financial circumstances have changed as to relieve his indigency.

                                          II. DISCUSSION

        The State concedes that appellant was indigent and remained indigent throughout

the proceedings in this case. The State concedes appellant is entitled to the relief he

seeks on appeal, namely that the judgment be modified to delete the assessment of

attorney’s fees against appellant.

        An indigent defendant cannot be charged for legal services provided to him by

court-appointed counsel. See Mayer v. State, 309 S.W.3d 552, 553 (Tex. Crim. App.

2010). An award of attorney’s fees may, as here, be challenged for the first time on

appeal. Id. at 556 (A "defendant's financial resources and ability to pay are explicit

critical elements in the trial court's determination of the propriety of ordering

reimbursement of costs and fees."); see also TEX. CODE CRIM. PROC. ANN. art. 26.05(g)

(West Supp. 2011) ("If the court determines that a defendant has financial resources that


        1
          Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court's decision and the basic reasons for
it. See TEX. R. APP. P. 47.4.

                                                     2
enable him to offset in part or in whole the costs of the legal services provided, including

any expenses and costs, the court shall order the defendant to pay during the pendency

of the charges or, if convicted, as court costs the amount that it finds the defendant is able

to pay."); id. art. 26.04(p) (West Supp. 2011) ("A defendant who is determined by the

court to be indigent is presumed to remain indigent for the remainder of the proceedings

in the case unless a material change in the defendant's financial circumstances occurs.").

Therefore, as the State concedes, the trial court erred in assessing $13,122.50 in

attorney's fees against appellant. We sustain appellant’s sole issue on appeal.

                                    III. CONCLUSION

       We delete that portion of the judgment assessing $13,122.50 in attorney's fees

against appellant. We affirm the judgment as modified.



                                                     GREGORY T. PERKES
                                                     Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of August, 2012.




                                              3